       Case 3:19-cv-07651-EMC Document 194-1 Filed 08/07/20 Page 1 of 3



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   Olivia Weber (SBN 319918)
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10 Email: mashley@irell.com
   Email: oweber@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14                                  UNITED STATES DISTRICT COURT

15                                 NORTHERN DISTRICT OF CALIFORNIA

16 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

17                   Plaintiffs,                   DECLARATION OF OLIVIA LAUREN
                                                   WEBER IN SUPPORT OF DEFENDANTS’
18              v.                                 MOTION TO EXTEND DEFENDANTS’
                                                   DEADLINES TO RESPOND TO THE
19 FORTRESS INVESTMENT GROUP LLC,                  FIRST AMENDED COMPLAINT AND
   FORTRESS CREDIT CO. LLC, UNILOC                 SET A BRIEFING SCHEDULE
20 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
21 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., IXI IP, LLC,
22 and SEVEN NETWORKS, LLC,

23                   Defendants.

24

25

26

27

28
                                                                  WEBER DECL. ISO DEF. MOTION TO EXTEND
                                                               DEFENDANTS' DEADLINES TO RESPOND TO FAC
                                                                                  Case No. 3:19-cv-07651-EMC
     10866157
       Case 3:19-cv-07651-EMC Document 194-1 Filed 08/07/20 Page 2 of 3



 1              I, Olivia Lauren Weber, declare as follows:

 2              1.     I am an attorney at law, admitted to practice in the United States District Court,

 3 Northern District of California, and I am an associate with the law firm of Irell & Manella LLP,

 4 counsel for Fortress Investment Group LLC, Fortress Credit Co. LLC, and VLSI Technology LLC

 5 in this matter. I have personal knowledge of each fact stated in this declaration and, if called as a

 6 witness, I could and would competently and truthfully testify thereto.

 7              2.     On August 4, 2020, Plaintiffs filed a 132-page sealed first amended complaint (the

 8 “FAC”). Dkt. 192. According to my calculations, Defendants1 have until August 18, 2020 to

 9 respond to the FAC. See Fed. R. Civ. Proc. 15(a)(3).
10              3.     On August 5, 2020, counsel for plaintiffs Intel Corp. and Apple Inc. (collectively,

11 “Plaintiffs”) contacted me to condition service of the unredacted FAC on Defendants’ agreement

12 that only outside counsel can see the redacted material. As of the filing of this Declaration,

13 Defendants are still considering whether to assent to Plaintiffs’ attempted unilateral imposition of

14 outside counsel’s eyes only status for portions of the FAC.

15              4.     On August 5, 2020, I contacted counsel for Plaintiffs on behalf of all Defendants to

16 request a seven-week extension of the deadlines to respond to the FAC, in light of the breadth and

17 complexity of the FAC and the additional time required to coordinate responses amongst

18 separately-represented Defendants. Should Defendants respond to the FAC by way of motion,

19 Defendants also offered to stipulate to an extended briefing schedule proportionate to the time
20 provided in the local rules. On August 6, 2020, Plaintiffs’ counsel responded by stating that the

21 Court gave Plaintiffs four weeks to amend their complaint, and so Plaintiffs would be willing to

22 agree to a two-week extension assuming that Defendants also agreed to give Plaintiffs a two-week

23 extension to respond to any motion. Later that same afternoon, I responded that Plaintiffs had

24 roughly six-and-a-half weeks to work on an amended complaint in light of the Court’s comments

25 at the hearing. Moreover, given that the size of the FAC has more than doubled and the need to

26

27              1
           Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc
   USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC, Inventergy Global, Inc., INVT
28 SPE LLC, IXI IP, LLC, and Seven Networks, LLC.
                                                                             WEBER DECL. ISO DEF. MOTION TO EXTEND
                                                                           DEFENDANTS' DEADLINE TO RESPOND TO FAC
                                                                                             Case No. 3:19-cv-07651-EMC
     10866157                                           -1-
       Case 3:19-cv-07651-EMC Document 194-1 Filed 08/07/20 Page 3 of 3



 1 coordinate amongst separately-represented Defendants to avoid duplication and redundancy for

 2 the Court, a two-week extension was not enough time to respond. I stated that Plaintiffs would not

 3 be harmed by the additional time and that the requested extension provided less time to respond

 4 than the briefing schedule for the prior complaint, which was less than half the size of the FAC. I

 5 indicated that Defendants were nevertheless willing to stipulate to a five-week extension to

 6 respond in an effort to reach a final compromise. Defendants asked for a response by the evening

 7 of August 6. Counsel for Plaintiffs responded on August 7, offering a three-week extension if

 8 Defendants also agreed to give Plaintiffs a three-week extension to respond to any motion.

 9              5.     A true and correct copy of my complete correspondence with counsel for Plaintiffs

10 is attached as Exhibit A.

11              I declare under penalty of perjury under the laws of the United States of America that the

12 foregoing is true and correct.

13              Executed on August 7, 2020 at Newport Beach, California

14
                                                         By: ___/s/ Olivia Lauren Weber________
15                                                            Olivia Lauren Weber

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                             WEBER DECL. ISO DEF. MOTION TO EXTEND
                                                                           DEFENDANTS' DEADLINE TO RESPOND TO FAC
                                                                                             Case No. 3:19-cv-07651-EMC
     10866157                                           -2-
